FILED
                            NOT FOR PUBLICATION                             MAR 09 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ORLANDO D. TORRES-MORENO,                        No. 09-72448
AKA Orlando David Moreno,
                                                 Agency No. A095-627-584
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted March 5, 2012
                              Pasadena, California

Before: PREGERSON, GOULD, and TALLMAN, Circuit Judges.

       Orlando Torres-Moreno (“Torres-Moreno”), a native and citizen of Mexico,

and a legal permanent resident of the United States, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order finding removability. We have

jurisdiction under 8 U.S.C. § 1252, and we deny the petition.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Contrary to Torres-Moreno’s contention, the record of conviction

established that Torres-Moreno was convicted of § 11378, possession for sale of a

controlled substance, to wit methamphetamine. See Pagayon v. Holder, Nos.07-

74047, 07-75129, 2011 WL 6091276, *4 (9th Cir. Dec. 8, 2011); see also Ramirez-

Villalpando v. Holder, 645 F.3d 1035, 1039-40 (9th Cir. 2011).

      Accordingly, we deny the petition for review.

      PETITION FOR REVIEW DENIED.